On Motion to Dismiss.
Wtlt, J.
The transcript of this appeal was 'filed on the seventh November, 1874. On the eleventh the defendants, appellees herein, filed an answer praying for an amendment of the judgment. On the fourteenth they moved to dismiss the appeal because the appeal bond was not for a sufficient amount, because the transcript was not filed in time, and because the clerk certifying the record omitted to affix his signature.
The motion comes too late. Besides having joined in the appeal the appellants ought not to be heard asking its dismissal.
The certificate appended to the record, however, should be signed ■by the clerk. Of our own motion, it is ordered that the clerk of the Fifth District Court, Thomas Duffe, 'affix his signature to the certificate appended to the record. And the motion of appellees is denied.